Citation Nr: 0914293	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  00-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1950 to November 1953.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied service connection for the aforementioned issue.  In 
December 2004, the Board remanded this issue for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
that the Veteran's hypertension is a result of any 
established event from active service or is secondary to a 
service-connected disorder, nor was it present within a year 
following separation from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service or a service-connected disorder, nor may service 
incurrence of hypertension be presumed.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such 
notice was provided in correspondence from the RO dated in 
May 2003.  There is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the Veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008).
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Hypertension

In this case, the Veteran contends essentially that he 
currently suffers from hypertension as a result of a nicotine 
dependence disorder he acquired while he served on active 
duty.  Previously, the VA General Counsel concluded that 
under certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

Current legislation prohibits service connection of a 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  Notably, however, this statute 
applies only to claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (West 2002).  In this case, the Veteran filed 
a claim for nicotine dependence in September 1997, and 
initiated appellate action following the denial of his claim 
in September 1998.  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
Board will consider the law as it existed prior to June 9, 
1998, in adjudicating this claim.

In order to establish service connection for hypertension 
secondary to nicotine dependence, competent medical evidence 
must be of record relating the cause of the Veteran's 
hypertension to the cigarette smoking he did during his 
specific period of active duty.  Alternately, competent 
evidence must be of record addressing the onset of the 
veteran's nicotine dependence during active duty.  See Davis 
v. West, 13 Vet. App. 178, 183 (1999).  This evidence has 
been provided, as described below.

On VA examination in December 2006, the examiner noted that 
the Veteran had a 30-year history of smoking between one and 
three packs of cigarettes per day.  The examiner opined that 
the Veteran met the diagnostic criterion for nicotine 
dependence with its onset during his war service.  After 
discussing the Veteran's smoking history, she opined that it 
was at least as likely as not that the Veteran's smoking 
habits between 1950 and 1953 were the sole cause of his 
nicotine dependence.  The Board finds this medical opinion to 
be persuasive regarding the origins of the Veteran's nicotine 
dependence as the examiner reviewed the claims file and 
commented on many aspects of the Veteran's medical history in 
her report.  Thus, it is conceded that the Veteran's nicotine 
dependence is a result of his active duty service.

Additionally, the VA and private treatment records clearly 
show that the Veteran currently has a diagnosis of 
hypertension.  According to the evidence of record, VA 
treatment records first show a diagnosis of hypertension in 
December 1988.  Treatment for hypertension is shown in VA and 
private treatment records from 1988 through the present.

However, merely showing that the Veteran has a current 
diagnosis of hypertension and establishing that the Veteran 
has nicotine dependence as a result of his active duty 
service is not enough to warrant the establishment of service 
connection for hypertension secondary to nicotine dependence.  
To establish service connection on a secondary basis, the 
persuasive evidence of record must show that the presently 
diagnosed hypertension is proximately due to or the result of 
his nicotine dependence.  See 38 C.F.R. § 3.310(a).

On VA examination in August 2007, the examiner acknowledged 
that nicotine is a well known risk factor for the development 
of hypertension.  However, she observed that in addition to 
the risk factor of nicotine dependence, the Veteran had many 
other risk factors for hypertension to include family 
history, gender, weight, diet, stress, and personality 
makeup.  It was noted that the Veteran was observed to be an 
angry, belligerent individual.  As such, the examiner opined 
that nicotine dependence was only one of many factors, and 
there was nothing to suggest that it was the proximate cause, 
let alone the sole proximate cause, of his hypertension.  The 
examiner stated that there was nothing in the medical records 
to suggest that the Veteran's hypertension was aggravated.  
It was concluded that the Veteran's smoking from 1950 to 1953 
while on Active duty very likely did not contribute to the 
development of hypertension in the 1990's, but that his 
continuation of the habit for many years later was one of 
many contributing causes.

The Board finds the August 2007 VA examination report to be 
persuasive that the Veteran's currently diagnosed 
hypertension is neither proximately due to nor the result of 
his nicotine dependence.  The Board also finds the 
August 2007 VA examination report to be persuasive that the 
Veteran's currently diagnosed hypertension was not aggravated 
beyond the normal progression of the disease by his nicotine 
dependence.  The August 2007 VA examiner reviewed the 
Veteran's service and medical history and performed all 
necessary tests.  Additionally, the examiner relied on 
medical literature, medical training and knowledge, 
experience and expertise in making the opinion.  None of the 
other VA or private treatment records contradict the 
August 2007 VA examiner's opinion that the Veteran's 
hypertension was not aggravated, proximately due to, or the 
result of his nicotine dependence.

With respect to the Veteran's own contentions that his 
hypertension was caused by nicotine dependence incurred 
during his active duty, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contentions that 
hypertension was caused by nicotine dependence that developed 
during active service that ended in 1953.  In this case, when 
the Veteran's post-service treatment records are considered 
(which do not contain persuasive medical evidence of a nexus 
between the Veteran's hypertension and his nicotine 
dependence [see August 2007 VA examination report]), the 
Board finds that the medical evidence outweighs the Veteran's 
contentions that his hypertension was proximately caused by 
or aggravated by his nicotine dependence.

The Board has also carefully considered the many pamphlets 
that the Veteran has submitted regarding nicotine dependence.  
While this literature indicates that medical problems may 
develop over time from nicotine dependence, the Board finds 
it to be of less persuasive value as it does not specifically 
reference the Veteran.  The Board finds the August 2007 VA 
examination report to be of greater probative weight as the 
VA examination report specifically referenced the Veteran.  
The August 2007 examiner offered her opinion based on tests 
she performed on the Veteran and on the Veteran's treatment 
records.

The Board has also considered whether service connection for 
hypertension could be established on a direct basis.  
Unfortunately, the service treatment records are negative for 
any signs of hypertension.  A service treatment record from 
July 1952 indicates that the Veteran had a blood pressure 
reading of 105/70, and another treatment record from 
August 1952 shows that the Veteran had a blood pressure 
reading of 120/70.  The separation examination report from 
November 1953 reveals a blood pressure reading of 134/86 and 
indicates that the Veteran had a normal heart and vascular 
system.  The first diagnosis of hypertension appears in a VA 
record from 1988-nearly 35 years after the veteran left 
active duty.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Without competent medical evidence of an in-service 
incurrence or aggravation of a disease or injury, service 
connection cannot be granted on a direct basis.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Additionally, to establish service connection for 
hypertension on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, no medical evidence demonstrates 
that the Veteran experienced hypertension to a compensable 
level within a year after his discharge from active duty.  
Therefore, service connection for hypertension cannot be 
established on a presumptive basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to nicotine dependence, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


